Nystrom v Rome Mem. Hosp., Inc. (2021 NY Slip Op 03705)





Nystrom v Rome Mem. Hosp., Inc.


2021 NY Slip Op 03705


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


375/20 CA 19-01099

[*1]ERICA L. NYSTROM, FORMERLY KNOWN AS ERICA L. WATKINS, PLAINTIFF-RESPONDENT,
vROME MEMORIAL HOSPITAL, INC., PATRICIA LANE, M.D., RADIOLOGY ASSOCIATES OF NEW HARTFORD, LLP, ROME MEDICAL GROUP, P.C., TIMOTHY MIHM, R.P.A.C., SHRAVANTI HALPERN, M.D., PRESTON WIGFALL, M.D., ROME EMERGENCY SERVICES, M.D., P.C., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


BURKE, SCOLAMIERO & HURD, LLP, ALBANY (THOMAS A. CULLEN OF COUNSEL), FOR DEFENDANT-APPELLANT ROME MEMORIAL HOSPITAL, INC. 
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (ERIC G. JOHNSON OF COUNSEL), FOR DEFENDANTS-APPELLANTS PATRICIA LANE, M.D. AND RADIOLOGY ASSOCIATES OF NEW HARTFORD, LLP. 
BROWN, GRUTTADARO & PRATO, LLC, ROCHESTER (WILLIAM KALISH OF COUNSEL), FOR DEFENDANTS-APPELLANTS PRESTON WIGFALL, M.D. AND ROME EMERGENCY SERVICES, M.D., P.C.
LEVENE, GOULDIN & THOMPSON LLP, VESTAL (PATRICIA M. CURTIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS TIMOTHY MIHM, R.P.A.C. AND SHRAVANTI HALPERN, M.D. 
MARTIN, GANOTIS, BROWN, MOULD & CURRIE, P.C., DEWITT (MICHAEL CIRINCIONE OF COUNSEL), FOR DEFENDANT-APPELLANT ROME MEDICAL GROUP, P.C.
DEMORE LAW FIRM, PLLC, SYRACUSE (TIMOTHY J. DEMORE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeals from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered February 22, 2019. The order denied in part the motions of defendants- appellants for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 13, 16, 22 and 23, 2020, April 23, 2020, and July 31, 2020,
It is hereby ORDERED that said appeals are unanimously dismissed
without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court